DETAILED ACTION
This action is in response to the original filing on 11/09/2020.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 7-9, 11, 14, 15, 17, and 19 are objected to because of the following informalities:  
Claim 7 [line 2] recites ‘the headings’; however, it should recite - - headings - -.
Claim 7 [line 2] recites ‘the users associated with the one or more directional interfaces’; however, it should recite - - users associated with the one or more directional interfaces- -.
Claim 8 [line 1] recites ‘the headings’; however, it should recite - - headings - -.
Claim 9 [line 1] recites ‘the first direction interface’; however, it should recite - - the first directional interface - -.
Claim 11 [line 4] recites ‘a server’; however, it should recite - - the server - -.
Claim 14 [line 1] recites ‘the mapping interface’; however, it should recite - - a mapping interface - -.
Claim 14 [line 2] recites ‘the one or more directional interfaces associated utilized by the one or more users’; however, it should recite - - the one or more directional interfaces utilized by the one or more users - -.
Claim 15 [line 2] recites ‘the one or more directional interfaces associated with the one or more users’; however, it should recite - - one or more directional interfaces associated with the one or more users - -.
Claim 17 [line 5] recites ‘a server’; however, it should recite - - the server - -.
Claim 19 [line 2] recites ‘the headings of the one or more users’; however, it should recite - - headings of the one or more users - -.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 11, 12, 14, 15, and 17-20 of US 10,830,601 B2  in view of Davis et al. (US 2005/0222756 A1, published 10/06/2005), hereinafter Davis.
17093368 (Instant Application)
US 10,830,601 B2  
Claims 1, 11, 16): A method for processing directional feedback comprising:

Claims 1, 11, 17) A method for providing directional feedback comprising: 
receiving a free form path from a first directional interface utilized by a user
receiving a free form path from a user utilizing the first directional interface providing instructions for one or more users utilizing the one or more directional interfaces
at a server;

converting the free form path to directional feedback, wherein the free form path is aligned to available paths communicated by the first directional interface utilizing mapping information to generate the directional feedback; 
converting the free form path to directional feedback for the one or more directional interfaces, including aligning, by the first directional interface, the free form path to available paths communicated as the directional feedback by the first directional interface for the one or more directional interfaces
and sending the directional feedback from the server

to one or more directional interfaces utilized by one or more users associated with the first directional interface
sending the directional feedback to the one or more directional interfaces wirelessly

Claim 1) wherein user preferences stored by each of the one or more directional interfaces control how the directional feedback is presented at the one or more directional interfaces
Claim 3) The method of claim 3, wherein the first directional interface and the one or more directional interfaces includes include a plurality of direction indicators selectable by the user and the one or more users, respectively.
Claim 2) The method of claim 1, wherein the first directional interface and the one or more directional interfaces include a plurality of direction indicators selectable by the user and the one or more users, respectively.
Claim 4) The method of claim 2, further comprising: communicating an indicator at the one or more directional interfaces in response to receiving the directional feedback.
Claim 3) The method of claim 2, further comprising: communicating an indicator at the one or more directional interfaces in response to receiving the directional feedback.
Claim 5) The method of claim 1, wherein the server communicates with the first directional interface and the one or more directional interfaces through one or more wireless service networks.
Claim 1) sending the directional feedback to the one or more directional interfaces wirelessly
Claim 6) The method of claim 1, wherein the directional feedback is sent as an encoded signal receivable by only the one or more directional interfaces.
Claim 6) The method of claim 1, wherein the directional feedback is sent as an encoded signal receivable by only the one or more directional interfaces
Claim 7) The method of claim 1, further comprising: determining the headings of the users associated with the one or more directional interfaces; and communicating the headings of the users associated with the one or more directional interfaces to the first directional interface.
Claim 14) The directional interface of claim 11, wherein the mapping interface displays a location, speed, and heading of the one or more users
Claim 8) The method of claim 1, wherein the headings each include a location, direction of travel, and a speed.
Claim 14) The directional interface of claim 11, wherein the mapping interface displays a location, speed, and heading of the one or more users
Claim 12) The directional interface system of claim 11, wherein the directional interface system is securely linked with the first directional interface and the one or more directional interfaces to ensure privacy and secure communications through a wireless 


Claim 14) The directional interface of claim 11, wherein the mapping interface displays a location, speed, and heading of the one or more users.
that communicates with the server through the one or more transceivers.

Claim 14) The directional interface system of claim 13, wherein the mapping interface displays a location, speed, and direction of the one or more directional interfaces associated utilized by the one or more users
Claim 14) The directional interface of claim 11, wherein the mapping interface displays a location, speed, and heading of the one or more users.
Claim 15) The directional interface system of claim 11, wherein the directional feedback includes turn- by-turn instructions for the one or more directional interfaces associated with the one or more users
Claim 15) The directional interface of claim 11, wherein the directional feedback includes turn-by-turn instructions for the one or more users.
Claim 18) The server of claim 17, wherein the first directional interface and the one or more directional interfaces execute a mapping application displaying mapping information and the directional feedback
Claim 18) The wireless device of claim 17, wherein the directional interface is integrated with a mapping application displaying mapping information, and wherein the directional feedback lights up on the directional interface and the one or more directional interfaces in response to converting the free form path to the directional interface
Claim 19) The wireless device of claim 17, wherein the set of instructions are further executed to: determine the headings of the one or more users; and compensate for delays in receiving the heading of the one or more users, wherein the heading includes a location, direction of travel, and a speed.
Claim 19) The wireless device of claim 17, wherein the directional interface compensates for delays in receiving a heading of the one or more users, wherein the heading includes a location, direction of travel, and a speed
Claim 20) The wireless device of claim 17, wherein the directional feedback includes turn-by-turn instructions for the one or more directional interfaces utilized by the one or more users, and wherein the available paths include road, trails, and paths.
Claim 20) The wireless device of claim 17, wherein the directional feedback includes turn-by-turn instructions for the one or more users, wherein the available paths include roads, trails, and paths.


receiving a free form path from a first directional interface utilized by a user at a server; and sending the directional feedback from the server, and that communicates with the server through the one or more transceivers (Davis Figs. 1-7; [0025-0026], [0037], [0041-0042], [0047-0048]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated receiving a free form path from a first directional interface utilized by a user at a server; and sending the directional feedback from the server, and that communicates with the server through the one or more transceivers as suggested in Davis Labs.  Doing so would be desirable because in previous systems routes are simply automatically broadcasted from members in a group.  However, a particular member may be interested in only sharing route information with one particular other user, such as his spouse, friend, or business associate (see Davis [0014]).  It would thus be convenient for vehicle-based (or other) communication systems to allow routes of a first user to be stored and transmitted to other specified system users (see Davis [0015]).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 [line 2] recites ‘receiving a free form path from a first directional interface utilized by a user at a server’.  It is unclear which limitation ‘at a server’ is intended to modify.  It is unclear whether receiving, a first directional interface, utilizing, or the user are at the server.  For the purposes of examination, this limitation is interpreted as:
receiving, at a server, a free form path from a first directional interface utilized by a user 

Claim 1 [line 3] further recites ‘wherein the free form path is aligned to available paths communicated by the first directional interface utilizing mapping information to generate the directional feedback’.  The relationship between these elements is unclear.  It is unclear whether utilizing mapping information is intended to modify the aligning or the communicating.  It is further unclear whether to generate directional feedback is intended to modify the aligning or the communicating.  For the purposes of examination, this limitation is interpreted as:
wherein generating the directional feedback comprises aligning, utilizing mapping information, the free form path to available paths communicated by the first directional interface 

Regarding claims 11 and 17, claims 11 and 17 contain substantially similar limitations to those found in claim 1.  Consequently, claims 11 and 17 are rejected for the same reasons.
Regarding claims 2-10, 11-16, and 18-20, claims 2-10, 11-16, and 18-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Regarding claim 3, claim 3 [line 1] recites ‘The method of claim 3’.  It is unclear how a claim can depend on itself.  For the purposes of examination, this limitation is interpreted as:
The method of claim 1

Regarding claim 10, claim 10 [line 2] recites ‘the one or more users associated with the one or more directional interfaces’ (emphasis added).  It is unclear how this limitation relates to the limitation ‘one or more directional interfaces utilized by one or more users associated with the first directional interface’ (emphasis added) of parent claim 1.  For the purposes of examination, this limitation is interpreted as:
the one or more users associated with the first directional interface

Regarding claim 16, claim 16 [line 1] recites ‘wherein the directional feedback is from the server to the one or more directional interfaces utilizing user preferences’.  It is unclear how the directional feedback is from the server to the one or more directional interfaces utilizing user preferences.  For the purposes of examination, this limitation is interpreted as:
feedback is sent from the server to the one or more directional interfaces utilizing user preferences

Regarding claim 19, claim 19 [line 2] recites ‘determine the headings of the one or more users; and compensate for delays in receiving the heading of the one or more users, wherein the heading includes a location, direction of travel, and a speed’.  The claim lacks antecedent basis for ‘the headings of the one or more users’, ‘the heading of the one more users’, and ‘the heading’.  For the purposes of examination, this limitation is interpreted as:
determine headings of the one or more users; and compensate for delays in receiving a heading of the one or more users, wherein the heading of the one or more users includes a location, direction of travel, and a speed

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 7-13, and 15-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Davis et al. (US 2005/0222756 A1, published 10/06/2005), hereinafter Davis.

	Regarding claim 1, Davis teaches the claim comprising:
A method for processing directional feedback comprising (Davis Figs. 1-7; abs. an improved system and procedure for allowing a user to post a route to another mobile user):
receiving a free form path from a first directional interface utilized by a user at a server (Davis Figs. 1-7; [0037], assume the first vehicle 26a decides at point 110 to map the route he is going to travel to the destination 108 for the benefit of the second vehicle 26b; [0040], the user in the first vehicle 26a may manually prescribe the route locations ultimately transmitted to the second vehicle 26b; [0041], where a user in the first vehicle 26a can manually press a button along the route to mark location, the user may also couple with each marked location a message such as "turn right" or "go straight through intersection."; the types of messages may be tokens that are preset on the keypad 72; [0042], the system described above contemplates that specific points along the route are determined and, along with any associated message or data, periodically transmitted to the server 24; [0025], the route can be left by a non-mobile user for the benefit of a mobile user using, for example, a home computer; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless ;
converting the free form path to directional feedback, wherein the free form path is aligned to available paths communicated by the first directional interface utilizing mapping information to generate the directional feedback (Davis Figs. 1-7; [0048], as shown in FIG. 6a, the data points 140 corresponding the location of the first vehicle (location 1, 2, 3, etc.) can be superimposed on an otherwise-standard navigational mapping system on the user interface's display 79; such a mapping system can be located at the server 24, which could generate an appropriate map and broadcast it to the user; [0050], the displayed route points need not exactly correspond to the location data (location 1, 2, 3, etc.; see FIG. 5) posted by the first vehicle 26a; instead, the server 24 can generate new points 140 for display at the second user interface using the location data from the first vehicle 26a; the server 24, with the assistance of a mapping program, can interpolate between these two points to perhaps generate further points to assist in navigation by the second vehicle 26b; as described, a server receives a free form path from a first directional interface and generates directional feedback for a second directional interface by aligning the free-form path to a map comprising the paths communicated by the first directional interface (see 6a)); 
and sending the directional feedback from the server to one or more directional interfaces utilized by one or more users associated with the first directional interface (Davis Figs. 1-7; [0047], once the route information is received at the server 24, it is transmitted to the user interface 51 of the second vehicle 26b; the server 24 may wait to transmit once the first .

Regarding claim 11, claim 11 contains substantially similar limitations to those found in claim 1 except for one or more transceivers in communication with the server (Davis Figs. 1-7; [0026], device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the Internet, or other communication network on route to a server 24, which ultimately acts as the host for communications on the communication system 10).  Consequently, claim 11 is rejected for the same reasons.

Regarding claim 17, claim 17 contains substantially similar limitations to those found in claim 1.  Consequently, claim 17 is rejected for the same reasons.

Regarding claim 2, Davis teaches all the limitations of claim 1, further comprising:
wherein sending the directional feedback from the server to one or more directional interfaces is performed utilizing user preferences associated with the one or more directional interfaces (Davis Figs. 1-7; [0046], the server 24 may calculate other information which will be useful in eventually getting the route to the second vehicle 26a; in one embodiment, described further below, it may be useful not to display or broadcast the entire route (all location data points) at the second vehicle's 26b user interface 51 at one time; it may be desired to highlight the route point by point, with each successive point being displayed or broadcast when the second vehicle 26b substantially approaches the immediately preceding point;  the server 24, perhaps in accordance with user preferences, may compute an area 125 around each of the route locations (see FIG. 3, showing a few of such areas 125 around the circle locations) posted by the first vehicle 26a to define and store areas, as is shown in FIG. 5; [0038], the user can also enter or specify other features, such as the date, time, time period at which the route will ultimately be posted to the second vehicle; [0048], if specific posting/expiration times, dates, or periods have been specified by the first user, the server 24 broadcasts the route in accordance with those parameters; [0052], when route information is first transmitted to the second vehicle 26b, some sort of route notification indicator is preferably broadcast to the second user; such an indicator can be selectable by the second user so that the route can be displayed or broadcast at a time that is convenient for the second user)

Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 2.  Consequently, claim 16 is rejected for the same reasons.

Regarding claim 3, Davis teaches all the limitations of claim 1, further comprising:
wherein the first directional interface and the one or more directional interfaces includes include a plurality of direction indicators selectable by the user and the one or more users, respectively (Davis Figs. 1-7; [0041], where a user in the first vehicle 26a can manually press a 

Regarding claim 4, Davis teaches all the limitations of claim 2, further comprising:
further comprising: communicating an indicator at the one or more directional interfaces in response to receiving the directional feedback (Davis Figs. 1-7; [0041], where a user in the first vehicle 26a can manually press a button along the route to mark location, the user may also couple with each marked location a message such as "turn right" or "go straight through intersection."; the types of messages may be tokens that are preset on the keypad 72; [0042], the system described above contemplates that specific points along the route are determined and, along with any associated message or data, periodically transmitted to the server 24; [0047], once the route information is received at the server 24, it is transmitted to the user interface 51 of the second vehicle 26b; the server 24 may wait to transmit once the first vehicle's route is completed, but in a preferred embodiment, sends location data points to the second vehicle 26 as they become available, which enables the second vehicle to see the route as its being formed; [0048], as shown in FIG. 6a, the data points 140 corresponding the location of the first vehicle (location 1, 2, 3, etc.) can be superimposed on an otherwise-standard navigational mapping system on the user interface's display 79; such a mapping system can be located at the server 24, which could generate an appropriate map and broadcast it to the user; [0052], when route information is first transmitted to the second vehicle 26b, some sort of route notification indicator is preferably broadcast to the second user)

Regarding claim 5, Davis teaches all the limitations of claim 1, further comprising:
wherein the server communicates with the first directional interface and the one or more directional interfaces through one or more wireless service networks (Davis Figs. 1-7; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the Internet, or other communication network on route to a server 24, which ultimately acts as the host for communications on the communication system 10)

Regarding claim 7, Davis teaches all the limitations of claim 1, further comprising:
determining the headings of the users associated with the one or more directional interfaces; and communicating the headings of the users associated with the one or more directional interfaces to the first directional interface (Davis Figs. 1-7; [0057], it is also possible to leave a single route with numerous users, assuming their user IDs are also specified; [0053], it is preferable that the second user provide some sort of confirmation to the server 24 and/or the first user that the route has been received; confirmation can come on a point-by-point basis, with separate confirmation coming with each location point that the second user approaches or clears; this style of confirmation would allow the first user to see the progress of the second vehicle 26b along the route)

Regarding claim 8, Davis teaches all the limitations of claim 1, further comprising:
wherein the headings each include a location, direction of travel, and a speed (Davis Figs. 1-7; [0057], it is also possible to leave a single route with numerous users, assuming their user IDs are also specified; [0053], it is preferable that the second user provide some sort of confirmation to the server 24 and/or the first user that the route has been received; confirmation 

Regarding claim 9, Davis teaches all the limitations of claim 1, further comprising:
wherein the first direction interface is a wireless device executing a mobile application, and wherein the one or more directional interfaces are wireless devices executing the mobile application (Davis Figs. 1-7; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; [0027], further details of a typical wireless communications device 22 as employed in a vehicle 26 are shown in FIG. 2; [0028], head unit 50 also comprises a navigation unit 62, which typically includes a Global Positioning Satellite (GPS) system for allowing the vehicle's location to be pinpointed, which is useful, for example, in associating the vehicle's location with mapping information the system provides; [0033, 0058], cell phones, personal data assistants (PDAs); [0034], both vehicles have a user interface 51 as described earlier; [0044], the intended recipient and other posting information are entered into the user interface 51 in the first vehicle 26a; [0048], the route information received at the user interface 51 of the second vehicle 26b can be displayed or broadcast in any number of ways)

Regarding claim 10, Davis teaches all the limitations of claim 1, further comprising:
receiving a selection of the one or more users associated with the one or more directional interfaces for sending directional feedback; and communicating the selection from the one or more users associated with the one or more directional interfaces to the first directional interface (Davis Figs. 1-7; [0052], when route information is first transmitted to the second vehicle 26b, some sort of route notification indicator is preferably broadcast to the 

Regarding claim 12, Davis teaches all the limitations of claim 11, further comprising: 
wherein the directional interface system is securely linked with the first directional interface and the one or more directional interfaces to ensure privacy and secure communications through a wireless system including at least the one or more transceivers (Davis Figs. 1-7; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the Internet, or other communication network on route to a server 24, which ultimately acts as the host for communications on the communication system 10; [0035], identity information can constitute a user ID for the user in the first vehicle who is logged on to the system; [0037], the first vehicle 26a user can enter a system user ID for the intended recipient; [0047], the server 24 checks to see if the second vehicle 26b (i.e., user ID2) is coupled to the system, and the route information from the first vehicle (user ID1) is transmitted to it; [0052], the user interface 51 at the second vehicle may require the second vehicle to enter a personal identification code such as a Personal Identification Number (PIN) prior to receiving the route; 

Regarding claim 13, Davis teaches all the limitations of claim 11, further comprising: 
wherein the first directional interface and the one or more directional interfaces execute a mapping application that communicates with the server through the one or more transceivers (Davis Figs. 1-7; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the Internet, or other communication network on route to a server 24, which ultimately acts as the host for communications on the communication system 10; [0027], further details of a typical wireless communications device 22 as employed in a vehicle 26 are shown in FIG. 2; [0028], head unit 50 also comprises a navigation unit 62, which typically includes a Global Positioning Satellite (GPS) system for allowing the vehicle's location to be pinpointed, which is useful, for example, in associating the vehicle's location with mapping information the system provides; also present is a positioning unit 66, which determines the direction in which the vehicle is pointing (north, north-east, etc.), and which is also useful for mapping a vehicle's progress along a route; [0030], a network access device (NAD) 42 which include a wireless transceiver; [0034], FIG. 3 illustrates two traveling vehicles 26a and 26b in communication with a transceiver tower; both vehicles have a user interface 51 as described earlier; [0035], the locations of vehicles 26a and 26b (and any other users connected to the system 10) are tracked by the server 24; the Telematics control unit 40 automatically transmits to the server 24 the information regarding the location (e.g., longitude/latitude) and identity of the vehicles on a periodic basis; location information is provided by the navigation unit 62 (FIG. 2); [0037], the first vehicle 26a decides at point 110 to map the route he is going to travel to the destination 108 for 

Regarding claim 15, Davis teaches all the limitations of claim 11, further comprising: 
wherein the directional feedback includes turn- by-turn instructions for the one or more directional interfaces associated with the one or more users (Davis Figs. 1-7; [0048], as shown in FIG. 6a, the data points 140 corresponding the location of the first vehicle (location 1, 2, 3, etc.) can be superimposed on an otherwise-standard navigational mapping system on the user interface's display 79; such a mapping system can be located at the server 24, which could generate an appropriate map and broadcast it to the user; [0051], as shown in FIG. 6b, the location data, in conjunction with a mapping program such as that discussed above, can translate the route into directions for the second user to follow; progress along the route can also be displayed, such as by the use of the check symbols as shown; posting of directions can also be used in conjunction with the map of FIG. 6a, as shown by the use of direction window 150, which informs the second vehicle of the next turn it needs to make along the route)

Regarding claim 18, Davis teaches all the limitations of claim 17, further comprising: 
wherein the first directional interface and the one or more directional interfaces execute a mapping application displaying mapping information and the directional feedback (Davis Figs. 1-7; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis in view of Allen et al. (US 2011/0054770 A1, published 03/03/2011), hereinafter Allen.

Regarding claim 6, Davis teaches all the limitations of claim 1, further comprising: 
wherein the directional feedback is sent as an signal receivable by only the one or more directional interfaces (Davis Figs. 1-7; [0026], FIG. 1 shows an exemplary vehicle-based communication system 10; vehicles 26 are equipped with wireless communication devices 22; device 22 can wirelessly transmit or receive any of these types of information to a transceiver or base station coupled to a wireless network 28; the network may be coupled to a public switched telephone network (PSTN) 38, the Internet, or other communication network on route to a server 24, which ultimately acts as the host for communications on the communication system 10; [0037], the first vehicle 26a user can enter a system user ID for the intended recipient; [0047], the server 24 checks to see if the second vehicle 26b (i.e., user ID2) is coupled to the system, and the route information from the first vehicle (user ID1) is transmitted to it; [0052], the user interface 51 at the second vehicle may require the second vehicle to enter a personal identification code such as a Personal Identification Number (PIN) prior to receiving the route; upon validation of the PIN at the server 24 (or at the controller 56), the route can be sent by the server 24 to the user interface 51) 
However, Davis fails to expressly disclose wherein the directional feedback is sent as an encoded signal receivable by only the one or more directional interfaces.  In the same field of endeavor, Allen teaches:
wherein the directional feedback is sent as an encoded signal receivable by only the one or more directional interfaces (Allen Figs. 1, 3-7; [0034], the geographic route may be user-
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein the directional feedback is sent as an encoded signal receivable by only the one or more directional interfaces as suggested in Allen into Davis.  Doing so would be desirable previous automated systems may be of limited usefulness because they fail to fully account for a user's navigational requirements or context (see Allen [0004]).  Additionally, it would provide an efficient and protected method of delivering directional feedback to an intended recipient, which would increase the security and integrity of the system.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis in view of Ng et al. (US 8,160,812 B1, published 04/17/2012), hereinafter Ng.

Regarding claim 14, Davis teaches all the limitations of claim 13, further comprising:
wherein the mapping interface indicates a location, speed, and direction of the one or more directional interfaces associated utilized by the one or more users (Davis Figs. 1-7; [0057], 
However, Davis fails to expressly disclose wherein the mapping interface displays a location, speed, and direction of the one or more directional interfaces associated utilized by the one or more users.  In the same field of endeavor, Ng teaches:
wherein the mapping interface displays a location, speed, and direction of the one or more directional interfaces associated utilized by the one or more users (Ng Figs. 1-8; column 3 [line 43], second device may coach or provide directional assistance wirelessly to the first device, for example providing drawn directional data; col. 6 [line 50], FIG. 2 illustrates a common map view with drawn directional data; drawn directional data may be provided by the second device 104 and may be a route, a symbol, a landmark, a guidepost, or any other item that would provide guidance; col. 4 [line 7], the second device 104 receives the location of the first device 102 through the network 108 via the wireless base station 106; the location of the first device 102 is then displayed on a common map view displayed by the second device 104; col. 3 [line 20], the first device sends updates of its location to the second device, which continually monitors the progress of the first device; by continually updating the location of the first device on the mapping interface, the location, speed, and direction of travel would be indicated on the screen)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein the mapping interface displays a location, speed, and direction of the one or more directional interfaces associated utilized by the one or more users .

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis in further view of Rosenberg (US 2007/0162550 A1, published 07/12/2007).

Regarding claim 19, Davis teaches all the limitations of claim 18, further comprising:
determine the headings of the one or more users; wherein the heading includes a location, direction of travel, and a speed (Davis Figs. 1-7; [0057], it is also possible to leave a single route with numerous users, assuming their user IDs are also specified; [0053], it is preferable that the second user provide some sort of confirmation to the server 24 and/or the first user that the route has been received; confirmation can come on a point-by-point basis, with separate confirmation coming with each location point that the second user approaches or clears; this style of confirmation would allow the first user to see the progress of the second vehicle 26b along the route; by continually confirming the location of the second devices, location, direction, and speed of travel would be indicated)
However, Davis to expressly disclose compensate for delays in receiving the heading of the one or more users, wherein the heading includes a location, direction of travel, and a speed.  In the same field of endeavor, Rosenberg teaches:
compensate for delays in receiving the heading of the one or more users, wherein the heading includes a location, direction of travel, and a speed (Rosenberg [0083], each vehicle 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated compensate for delays in receiving the heading of the one or more users, wherein the heading includes a location, direction of travel, and a speed as suggested in Rosenberg into Davis.  Doing so would be desirable because it would allow the system to .

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis view of McBride et al. (US 2007/0156335 A1, published 07/05/2007), hereinafter McBride.

Regarding claim 20, Davis teaches all the limitations of claim 17, further comprising: 
wherein the directional feedback includes turn-by-turn instructions for the one or more directional interfaces utilized by the one or more users, and wherein the available paths include road and paths (Davis Figs. 1-7; [0048], as shown in FIG. 6a, the data points 140 corresponding the location of the first vehicle (location 1, 2, 3, etc.) can be superimposed on an otherwise-standard navigational mapping system on the user interface's display 79; such a mapping system can be located at the server 24, which could generate an appropriate map and broadcast it to the user (roads and paths); [0051], as shown in FIG. 6b, the location data, in conjunction with a mapping program such as that discussed above, can translate the route into directions for the second user to follow; progress along the route can also be displayed, such as by the use of the check symbols as shown; posting of directions can also be used in conjunction with the map of FIG. 6a, as shown by the use of direction window 150, which informs the second vehicle of the next turn it needs to make along the route)
However, Davis fails to expressly disclose wherein the available paths include road, trails, and paths.  In the same field of endeavor, McBride teaches:
wherein the available paths include road, trails, and paths (McBride Figs. 1, 2; [0086], the draw route icon 525 may be highlighted to indicate that the user has chosen to select a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated wherein the available paths include road, trails, and paths as suggested in McBride into Davis.  Doing so would be desirable because there are millions of miles of paths in the United States. Such paths include roads, sidewalks, hiking trails, bike trails, and so on (see McBride [0003]).  People travel by a wide variety of means. Examples of such means include running, walking, hiking, biking, driving, and so on (see McBride [0004]).  Including roads, trails, and paths as available paths would increase the users’ flexibility to define a preferred route using preferred types of travel paths.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143